Title: To James Madison from Joseph Jones, 6 April 1792
From: Jones, Joseph
To: Madison, James


Dr. Sr.Fredericksburg 6th. Apr: 1792.
I am at this time so much engaged in preparing for my western Journey that I cannot satisfy you by a more accurate statement than I have proposed—your retaining forty pounds and delivering the balance to Monroe will I am persuaded be no injury to me it will rather fall on yourself as I am inclined to think an accurate settlemt. wod. make the balance larger—let it suffice for the present and on my return I will endeavour to be more particular. I inclose the order desired. The representation bill having passed the two houses I have no expectation it will be stopt by the Executive—that branch on a former occasion had the best ground to refuse a bill passed by the two houses but did not exert or manifest to my satisfaction the independency I thought wod. ever mark the conduct of the present Officer. Our system on paper either is or is construed to be so amphibious, it is fish or flesh as it happens to suit the market. I cannot rejoice at the misfortune of an individual—but I have such a dislike to what You term fashionable measures that if the whole swar⟨m⟩ of insects which the sunshine of the funding and bank⟨ing⟩ systems hath produced shod. be dissipated by one severe blast I shod. not weep over their disaster. Has any legislature a right to Mortgage the property of th⟨e⟩ people forever or to say to them such a debt wch. you owe you shall not discharge—this contemplates a power in one legislature superior to all others and if admitted wod. establish a complete legal tyranny and deprive posterity of the means of redress or delivering themselves from the most distressing evils. Pay as you go is the best policy if that cannot be effected the next best is to settle and pay as soon as you can that the interest may not gradually devour the capital. Adieu untill I return. Yr. friend & Servt
Jos: Jones.
